


Exhibit 10.46

 

[g245142kwi001.jpg]

 

 

 

207 Goode Ave, Ste 500

January 30, 2015

 

Glendale, California 91203

 

 

Phone 626 304-2000

 

 

Fax 626 792-7312

 

 

Anne Bramman

xxxx

xxxx

 

 

 

Dear Anne:

 

I am very pleased to offer you the position of Senior Vice President & Chief
Financial Officer, reporting directly to me. This is an Executive, Level 2,
position. Your employment with Avery Dennison will commence on or about March 1,
2015. This offer is contingent upon successful completion of your background
verification, reference checks, and pre-employment drug-screening test.

 

Specific details of our job offer are as follows:

 

Base Salary:  Your annualized rate of pay will be $550,000 paid semi-monthly. 
Your next salary review will be April 1, 2016.  Subsequent salary reviews will
be conducted on April 1st of each year, or on another date designated by the
Company for a given year.

 

Bonus:  You will be eligible to be considered under Avery Dennison’s annual
incentive plan (“AIP”) to participate at a 60% of base salary opportunity level,
subject to applicable withholdings.  If your start date is on or after April 1,
2015, you will participate in the AIP on a prorated basis for 2015.The Annual
Incentive Plan (AIP), including eligibility criteria, may change at any time,
with or without notice, in accordance with applicable law or, if permissible
under the law, at the discretion of the Company.

 

Long-Term Incentive (LTI) Opportunity:  Under the Company’s executive incentive
compensation program you will be eligible to be considered for an annualized
long-term incentive award with a value opportunity equivalent to approximately
180% of your base salary.  The long term incentive program, including
eligibility criteria, may be amended, suspended or terminated at any time, with
or without notice, in accordance with applicable law and the applicable plan
terms.  You will receive the following equity awards, which comprise your 2015
LTI grant.  They will be granted on March 1, or June 1, depending on your actual
start date:

 

-

$495,000 value of Market-Leveraged Stock Units (MSUs) with a 4-year ratable
vesting schedule, subject to performance.

 

 

-

$495,000 value of Performance Units (PUs) with a 3-year cliff vesting schedule,
subject to performance. This award will be broken down into two separate awards
due to the different performance metrics (Cumulative EVA (50%) and Relative TSR
(50%)).

 

--------------------------------------------------------------------------------


 

Sign-On Compensation:  In addition, you will also receive sign-on compensation,
via a mix of Restricted Stock Units (RSUs) and cash.  The sign on compensation
will include:

 

-

A one-time RSU Grant with a value of $400,000, with a 3-year ratable vesting
schedule.  This award will be granted either on March 1 or June 1 depending on
your actual start date:

 

 

-

A one-time cash award of $200,000, to be paid 30 days following the start of
your employment with the Company, with all applicable taxes withheld.  You will
be required to pay back this cash award if you voluntarily terminate your
employment within 12 months following your start date with the Company.

 

Deferred Compensation Program:  You will be eligible to participate in the Avery
Dennison deferred compensation plan during the next open enrollment cycle. Under
this plan, you will be able to defer up to 75% of your base salary and up to 90%
of your annual bonus.

 

Executive Benefits:  You will receive an annual Executive Benefit Allowance in
the amount $65,000, which will be paid in semi- monthly installments with your
normal payroll run.  If your start date is in the middle of a pay cycle, you
will receive the first allowance at the beginning of your next pay cycle.  The
company will reimburse you for up to $15,000 per year, for Financial Planning &
Tax Preparation.  In addition, you will be eligible for an Annual Executive
Physical, you may participate in the Executive Long-Term Disability (LTD) plan,
and you are entitled to Executive Supplemental Life Insurance.

 

You will be entitled to unlimited vacation.  You will not accrue vacation while
eligible for the unlimited use program. You will receive holidays in accordance
with the Company’s holiday policy as it may be established and changed from
time-to-time.  Avery Dennison celebrates 12 paid holidays each calendar year and
you will receive a schedule of holidays for your work location shortly after you
begin.

 

Please see Level 2 Benefits Summary as a reference.

 

Other Benefits:  Your employment classification is regular full-time. As a
regular full-time employee, you will be eligible for participation in the
Company’s health and welfare benefit plans (including medical, dental, vision,
life insurance, short-term and long-term disability, etc.) on the first of the
month following 60 days of active employment and in accordance with the
provisions of such plans. You will also be eligible for participation in the
Company’s 401(k) retirement Savings Plan in accordance with the provisions of
the plan. To ensure that you do not miss the earliest opportunity to participate
in the Savings Plan, you will be automatically enrolled following 30 days of
active employment at a 6% pre-tax contribution level and the Company will match
50 cents for each dollar you contribute up to a maximum Company match of 3%. In
addition, you will receive a Company contribution each pay period equal to 3% of
your 401(k) eligible pay regardless of whether you make contributions to the
Savings Plan.  You may opt-out of the Savings Plan or change your level of
participation at any time as described in the New Hire Automatic Enrollment
notice included with your new hire packet. Please see the Savings Plan summary
plan description included in the Company’s Directory of Employee Benefits
Information, which will be available to you on-line after your hire date, for
more information. You will be receiving a packet from the Company’s outside
benefits administrator explaining in more detail the Company’s benefit plans
available to you and the requirements for enrollment. The terms of the benefit
plan documents exclusively govern your participation in, eligibility for, and
entitlement to benefits under the plans. If there is any conflict between these
plans and this letter, or between the plans and any other oral or written
summary or description of the benefits, the terms of the benefit plan

 

--------------------------------------------------------------------------------


 

documents shall exclusively govern. Please see the Savings Plan summary plan
description included in the Company’s Your Total Rewards website, which will be
available to you on-line after your hire date, for more information.

 

You will be entitled to the benefits generally available to Company employees in
accordance with specific plan provisions.  You will be a Participant in the
Avery Dennison Key Executive Change of Control Severance Plan, the Avery
Dennison Executive Severance Plan, and any other plans generally offered to
Level 2 executives, as described in the attached outline.  You will also be
subject to the Avery Dennison Stock Ownership Policy.

 

Relocation Assistance:  We will provide relocation assistance consistent with
our Relocation Program, which is attached for your reference.  These benefits
are taxable according to applicable federal, state, and local laws.  A
representative from our relocation firm will be contacting you, once your human
resources department has initiated your move, to help you get started with the
relocation process and to answer any questions you may have.

 

While employed by Avery Dennison, secondary employment in a printing business,
adhesive products business, or any business competing with, purchasing from or
selling to Avery Dennison is prohibited.  Other types of secondary employment
are also usually not allowed, except under special circumstances and only if
approved in advance by your immediate manager.  If you intend to engage in
secondary employment, you must disclose this fact and all pertinent information
in writing to me and obtain written approval.  Based on your position with the
Company, you are required to complete an Ethics and Conflict of Interest
questionnaire, and this information will be reviewed with the Corporate
Compliance Officer, and may also be reviewed by the Ethics and Conflict of
Interest Committee of the Board of Directors.

 

The Immigration, Reform and Control Act, as amended, requires all new employees
to provide proof of identity and eligibility to work in the United States.  The
acceptable forms of proof are specified in the enclosed “Lists of Acceptable
Documents.”  Please bring the originals with you on the first day you report to
work.  You must provide appropriate original documentation within three business
days from your employment commencement date or, if you are unable, provide a
receipt showing that you have applied for such appropriate documentation. 
Failure to do so, will mean that you cannot be employed with Avery Dennison.

 

All candidates for positions as Company employees are required to participate in
a post-offer, preplacement drug-screening test in accordance with our corporate
policy prohibiting the illegal use of drugs. This offer is contingent upon you
successfully passing such drug screening. For purposes of this offer,
“successfully passing” means a negative result on the drug screening test. Avery
Dennison will pay the cost of the drug screen. You will not be authorized to
commence work until Avery Dennison has been notified that you have successfully
passed the drug screen.

 

Your employment with the Company is at-will, which means either you or the
Company may terminate the employment relationship at any time, with or without
notice or cause.  As a condition of employment, all new employees are required
to sign both our Company’s Employee Agreement and Mutual Agreement to Arbitrate
Claims.  Copies of these agreements have been enclosed for your review and
signature.  Please sign and return these documents prior to your commencing
employment.  Because they are legal documents, you should consult with your own
attorney if you desire.  Your at-will status and these agreements cannot be
altered except in writing signed both by you and an expressly

 

--------------------------------------------------------------------------------


 

authorized representative of the Company.  Also enclosed you will find W-4 and
state tax forms which you will need to complete for payroll purposes.

 

It is our Company’s policy to respect all trade secrets, confidential and
proprietary information of any other company, including our competitors, and any
company at which our employees may have been previously employed.  You must not
appropriate any trade secrets, confidential or proprietary information of any
third party except as permitted in writing by such third party, and you must not
use or disclose any third party’s trade secrets, confidential or proprietary
information for the benefit of our Company.

 

I look forward to your joining Avery Dennison.  Should you have any questions,
please feel free to contact Anne Hill at (626) 304-XXXX.

 

Please sign and date this offer letter below, indicating that you understand and
accept the terms described above.  Return the letter, along with the enclosed
forms, prior to your start date to LeeAnn Prussak in Corporate Human Resources.

 

Sincerely,

 

 

 

[g245142kwi002.jpg]

 

 

 

Dean A Scarborough

 

Chairman and CEO

 

 

 

Attachments:

 

 

Executive Benefit Summary

 

 

Relocation Policy

 

 

Severance Plan

 

 

Change of Control Plan

 

 

Stock Ownership Policy

 

 

 

 

cc:

LeeAnn Prussak

 

 

Anne Hill

 

 

 

 

 

 

 

Accepted by:

/s/ Anne Bramman

 

 

 

 

 

Date:

2/9/15

 

 

Welcome aboard!

 

--------------------------------------------------------------------------------
